Citation Nr: 0917901	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  06-15 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a skin condition of the 
feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1965 to June 1967.  
Other service is reported by is unverified.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which denied the claim for service connection.

The Veteran also submitted a Notice of Disagreement for the 
issue of entitlement to an increased rating for hearing loss; 
however, he withdrew that appeal in October 2005.


FINDING OF FACT

The Veteran's current skin condition of the feet is not shown 
to be causally or etiologically related to active service.


CONCLUSION OF LAW

Service connection for a skin condition of the feet is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the regional office.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by 
letters sent to the Veteran in December 2004, January 2005, 
and March 2005 that fully addressed the entire notice element 
and was sent prior to the initial regional office decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate his claim and of his and the VA's 
respective duties for obtaining evidence.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim, and the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to timing and content.

To fulfill Dingess requirements, in March 2006, the regional 
office provided the Veteran with notice as to what type of 
information and evidence was needed to establish a disability 
rating and the possible effective date of the benefits.  The 
regional office successfully completed the notice 
requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim 
development.  This includes assisting in the procurement of 
service medical records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The regional office has 
obtained VA outpatient treatment records, private treatment 
records, service treatment records, and a VA medical opinion 
and examination pertinent to the issue on appeal in October 
2006.  Therefore, the available medical evidence and records 
have been obtained in order to make an adequate 
determination.

Neither the Veteran nor his representative has identified any 
additional existing evidence that has not been obtained or is 
necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Entitlement to Service Connection for a Skin Condition 
of the Feet

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  In order to 
prevail on the issue of service connection on the merits, 
there must be: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or in 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

The Veteran is seeking entitlement to service connection for 
a skin condition of the feet.  He asserts that he suffered 
from a skin condition of the feet during service and that he 
currently still has the condition.

Service treatment records were reviewed.  The Veteran's 
entrance examination from November 1962 did note any 
abnormalities regarding the feet.  The treatment records 
reveal the Veteran was seen several times for foot problems.  
In February 1963, the Veteran was treated for cellulitis 
without lymphangitis of the right heel, and became 
asymptomatic in two days, after treatment.  In September 1965 
and October 1965, the Veteran returned several times with 
complaints of foot pain, and he was diagnosed with 
hyperhydrosis and athletes foot.  In August 1965, he was sent 
to the Dermatology Clinic and diagnosed with hyperhydrosis of 
the palms and soles.  The following month, September 1965, 
the Veteran was admitted and diagnosed with dermatophytosis 
of the left foot, with secondary infection, and discharged 
about a week later after responding favorably to treatment.  
Finally, in May 1967, the Veteran was diagnosed with tinea 
pedis.  The Veteran's discharge examination in June 1967 did 
not note any foot abnormalities.

Post-service treatment records were also reviewed.  The 
Veteran stated in January 2005 that he had not been treated 
for any skin conditions of the feet after service.  The first 
treatment of record, for skin conditions of the feet, is in 
February 2005, more than 30 years after service.  Evidence of 
a prolonged period without medical complaint, and the amount 
of time that elapsed since military service (more than ten 
years), can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

VA outpatient records indicate the Veteran has been receiving 
treatment for foot problems.  In February 2005, it was noted 
that the Veteran's bilateral plantar arch region had 
increased redness with pinpoint petichiae, and he had 
bilateral fungal hallux nails.  He was diagnosed with 
bilateral tinea.  In July 2005, the Veteran was seen for 
complaints of foot pain, and was diagnosed with an Achilles 
spur and onychomycosis.  The Veteran was seen in the VA 
podiatry clinic in January 2006, and was again diagnosed with 
bilateral fungal hallux.  The most recent treatment of record 
is an additional visit to the VA podiatry clinic in April 
2006 where he was again diagnosed with onychomycosis.

The Veteran contends that he has experienced skin conditions 
of the feet since discharge from service.  The Board notes 
that he is competent to give evidence about what he 
experiences; for example, he is competent to discuss current 
pain and other experienced symptoms.  See Layno v. Brown, 6 
Vet. App. 465 (1994).  Furthermore, lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir 2006).  However, even if the Veteran's 
statements are construed as alleging continuity of symptoms 
since active service, the absence of documented complaints or 
treatment for over three decades following military discharge 
is more probative than his current recollection as to 
symptoms experienced.  Therefore, continuity has not been 
established, either through competent evidence or through his 
statements.

The Veteran was afforded a VA examination in October 2006.  
The Veteran reported having severe fungal infections and 
rashes to both feet during and after service.  The Veteran 
stated that he was able to perform his activities of daily 
living; however, he felt self-conscious that people look at 
his feet and notice the toenail discoloration and he does not 
like to wear sandals or walk barefoot.  Examination revealed 
bilateral dry feet with scale and flaking in a moccasin 
distribution.  The bilateral great toenails were thick and 
yellow.  The remainder of the nails appeared normal.  There 
was a faint amount of interdigit scaling and flaking, but 
there was no maceration or cracking.  The soles of the feet 
were xerotic with hyperkeratotic plaques.  There was no 
evidence of petechiae at the time.  The examiner diagnosed 
the Veteran with tinea pedis and onychomycosis bilateral 
feet.  

The examiner opined that it was unlikely that the Veteran's 
current tinea pedis is directly related to his tinea pedis 
while in the service.  The examiner stated that even though 
many people are prone to fungal infections, the Veteran has 
been treated on several occasions, some successfully, while 
others not completely, per his history.  The examiner further 
stated that the Veteran has a propensity for fungal 
infections and a history of hyperhydrosis, which causes 
increased moisture around the feet, thus causing an 
environment for the fungal infection.  Continuing, the 
examiner stated that the Veteran has diabetes, which also 
makes him more prone to fungal infections, and therefore, 
based on the Veteran's history, his current fungal infection 
is less likely as not caused by or a result of his fungal 
infections while in the military.  This evidence weighs 
against the Veteran's claim for service connection.  

Although the Veteran contends his disorder relates to 
service, his opinion alone cannot create the link between his 
current symptoms and experiences during service.  The Board 
does not doubt the sincerity of the Veteran's belief in this 
claimed causal connection; however, as the Veteran is not a 
medical expert, he is not qualified to express an opinion 
regarding any medical causation of his current skin problems. 
As it is the province of trained health care professionals to 
enter conclusions which require medical expertise, such as 
opinions as to diagnosis and causation, Jones v. Brown, 7 
Vet. App. 134, 137 (1994), the Veteran's lay opinions cannot 
be accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The Veteran's representative contends that the VA examination 
from October 2006 was inadequate, based on M21-1MR, Part III, 
Subpart IV, Chapter 3, Section D, 18(a), because it was 
performed by a nurse practitioner and was not signed off on 
by a medical doctor.  He appears to be implying that the 
examiner is not qualified to conduct an evaluation.  However, 
this is no reason for deeming the examination to be 
inadequate.  Under 38 C.F.R. § 19.5, the Board is bound by 
applicable statutes, regulations of the VA, and precedent 
opinions of the General Counsel of the VA.  38 U.S.C.A. 
§ 501(a), 7104(c); 38 C.F.R. § 19.5 (2008).  The Board is not 
bound by Department manuals, circulars, or similar 
administrative issues.  Id.  

In Cox v. Nicholson, the Court held that it has never 
required that medical examinations only be conducted by 
physicians.  See Cox v. Nicholson, 20 Vet. App. 563, 568-69 
(2007).  As provided by 38 C.F.R. § 3.159(a)(1), "competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions."  In Cox, a 
nurse practitioner was found to fit squarely into the 
requirement of section 3.159(a)(1) as a provider competent to 
provide diagnoses, statements, or opinions.  Id.  Similarly, 
in this case, the October 2006 VA examiner was a nurse 
practitioner, and thus, completed medical education and 
training and meets the requirement of section 3.159(a)(1) as 
one competent to provide diagnoses, statements, or opinions.  
Moreover, the October 2006 VA examiner reviewed the Veteran's 
claims file and provided competent medical evidence, as 
described previously, and as such, the Board concludes that 
the examination report and the opinion of the examiner is 
sufficient upon which to base a decision.


In sum, the Board acknowledges that the Veteran had a skin 
condition of the feet during service and that the Veteran has 
a current diagnosis of tinea pedis and onychomycosis.  
However, because of the absence of a medical nexus between 
his current skin condition and active duty, the amount of 
time that elapsed since military service without treatment 
and the medical opinion against the claim, the Board finds 
that the evidence is against a grant of service connection 
for a skin condition of the feet.


ORDER

Service connection for a skin condition of the feet is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


